               Case 2:20-mj-30390-DUTY ECF No. 1 filed
                                            $86$      09/17/20
                                                     %ODNH +DWOHP                           PageID.1 7HOHSKRQH
                                                                                                        Page 1 of
                                                                                                                6 
$2 5HY  &ULPLQDO&RPSODLQW            7DVN )RUFH 2IILFHU      -HQQLIHU .DSXVKLQVNL            7HOHSKRQH  

                                         81,7(' 67$7(6 ',675,&7 &2857
                                                                 IRUWKH
                                                 (DVWHUQ'LVWULFWRI0LFKLJDQ

8QLWHG6WDWHVRI$PHULFD
Y                                                                             Case: 2:20-mj-30390
                                                                                     Judge: Unassigned,
6HEUHOO &ROH                                                                &DVH1R Filed: 09-17-2020 At 04:13 PM
                                                                                     USA v. SEALED MATTER(CMP)(MLW)




                                                   &5,0,1$/&203/$,17

          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI

          2QRUDERXWWKHGDWH V RI                   $XJXVW                 LQWKHFRXQW\RI                 :D\QH    LQWKH
        (DVWHUQ          'LVWULFWRI       0LFKLJDQ         WKHGHIHQGDQW V YLRODWHG
                   Code Section                                             Offense Description
 86&   Q                                            LOOHJDO UHFHLSW RI D ILUHDUP E\ D SHUVRQ XQGHU LQGLFWPHQW




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH $WWDFKHG $IILGDYLW




   &RQWLQXHGRQWKHDWWDFKHGVKHHW
                                                                                            Complainant’s signature

                                                                                   -HQQLIHU .DSXVKLQVNL 7DVN )RUFH 2IILFHU
                                                                                             Printed name and title
6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


'DWH      September 16, 2020                                                                     Judge’s signature

&LW\DQGVWDWH 'HWURLW 0,                                                   +RQ $QWKRQ\ 3DWWL 8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
                                                                                             Printed name and title
Case 2:20-mj-30390-DUTY ECF No. 1 filed 09/17/20        PageID.2   Page 2 of 6




      $)),'$9,7 ,1 6833257 2) &5,0,1$/ &203/$,17

      , -(11,)(5 .$386+,16., KDYLQJ EHHQ GXO\ VZRUQ VWDWH DV

IROORZV

           , DP D 7DVN )RUFH 2IILFHU ZLWK WKH )HGHUDO %XUHDX RI

,QYHVWLJDWLRQV DVVLJQHG WR WKH 9LROHQW *DQJ 7DVN )RUFH 9*7)  DQG KDYH

EHHQ VLQFH 2FWREHU RI  ,¶YH EHHQ HPSOR\HG DV D SROLFH RIILFHU IRU WKH

FLW\ RI 'HWURLW VLQFH 1RYHPEHU RI  , ZDV DVVLJQHG WR WKH 'HWURLW 3ROLFH

*DQJ ,QWHOOLJHQFH 8QLW LQ DSSUR[LPDWHO\ 0DUFK RI  ZKHUH , DVVLVWHG LQ

JDQJUHODWHG LQYHVWLJDWLRQV XQWLO , EHJDQ ZRUNLQJ ZLWK WKH )%, 9LROHQW *DQJ

7DVN )RUFH LQ DSSUR[LPDWHO\ 2FWREHU RI  ZKHUH , FRQWLQXHG DVVLVWLQJ

ZLWK JDQJUHODWHG LQYHVWLJDWLRQV ,¶YH EHHQ LQYROYHG LQ QXPHURXV

LQYHVWLJDWLRQV UHJDUGLQJ QRQIDWDO DQG IDWDO VKRRWLQJV ZLWK D JDQJ QH[XV DV

ZHOO DV DGGLWLRQDO JDQJUHODWHG LQYHVWLJDWLRQV

           , PDNH WKLV DIILGDYLW IURP SHUVRQDO NQRZOHGJH EDVHG RQ P\

SDUWLFLSDWLRQ LQ WKLV LQYHVWLJDWLRQ LQFOXGLQJ FRPPXQLFDWLRQV ZLWK RWKHUV

ZKR KDYH SHUVRQDO NQRZOHGJH RI WKH HYHQWV DQG FLUFXPVWDQFHV GHVFULEHG

KHUHLQ RUDO DQG ZULWWHQ UHSRUWV DERXW WKLV LQYHVWLJDWLRQ ZKLFK \RXU DIILDQW

UHFHLYHG GLUHFWO\ RU LQGLUHFWO\ IURP ODZ HQIRUFHPHQW SHUVRQQHO DQG

LQIRUPDWLRQ JDLQHG WKURXJK P\ WUDLQLQJ DQG H[SHULHQFH

           , DP FXUUHQWO\ LQYROYHG LQ DQ LQYHVWLJDWLRQ RI D VXEMHFW


                                      
Case 2:20-mj-30390-DUTY ECF No. 1 filed 09/17/20         PageID.3    Page 3 of 6




LGHQWLILHG DV 6(%5(// &2/( ZKR FXUUHQWO\ UHVLGHV LQ 'HWURLW 0LFKLJDQ

7KLV LQYHVWLJDWLRQ FRQFHUQV 6(%5(// &2/( DQG YLRODWLRQV RI IHGHUDO

ILUHDUPV ODZV

             7KH LQIRUPDWLRQ RXWOLQHG EHORZ LV SURYLGHG IRU WKH OLPLWHG

SXUSRVH RI HVWDEOLVKLQJ SUREDEOH FDXVH DQG GRHV QRW FRQWDLQ DOO GHWDLOV RU DOO

IDFWV ZKLFK H[LVW SHUWDLQLQJ WR WKLV LQYHVWLJDWLRQ 7KLV DIILGDYLW LV SURYLGHG LQ

VXSSRUW RI DQ DSSOLFDWLRQ IRU D FRPSODLQW DQG DQ DUUHVW ZDUUDQW RI 6(%5(//

&2/( <RXU DIILDQW EHOLHYHV 6(%5(// &2/( YLRODWHG 7LWOH  8QLWHG

6WDWHV &RGH 6HFWLRQ  Q LOOHJDO UHFHLSW RI D ILUHDUP E\ D SHUVRQ XQGHU

LQGLFWPHQW 

               ,19(67,*$7,21          352%$%/( &$86(

             $ UHYLHZ RI 6(%5(// &2/(¶V FULPLQDO KLVWRU\ VKRZV WKDW KH

ZDV DUUHVWHG RQ 0D\   IRU WKH IHORQ\ RIIHQVH RI &DUU\LQJ D

&RQFHDOHG :HDSRQ +H ZDV DUUDLJQHG RQ 0D\   LQ WKH WK 'LVWULFW

&RXUW RI 0LFKLJDQ )ROORZLQJ KLV DUUDLJQPHQW 6(%5(// &2/( ZDV

UHOHDVHG RQ D SHUVRQDO ERQG ZLWK D FRQGLWLRQ WKDW KH ³QRW SRVVHVV DQ\

ILUHDUP´

             2Q $XJXVW   D UDS PXVLF YLGHR ZDV UHFRUGHG LQ IURQW RI

 +DPEXUJ 6WUHHW LQ WKH FLW\ RI 'HWURLW 7KH PXVLF YLGHR LV WLWOHG ³%ORZ

WKH ([WUDV´ DQG IHDWXUHV UDSSHUV NQRZQ DV ³9DQG\NH 7H]´ ³6WDUWHUERL 7HH´


                                       
Case 2:20-mj-30390-DUTY ECF No. 1 filed 09/17/20       PageID.4     Page 4 of 6




%* 6NRRW´ DQG ³%UHOOR %DFN´ 6(%5(// &2/(¶V UDS QDPH LV ³%UHOOR

%DFN´ ,Q WKH PXVLF YLGHR WKHUH DUH QXPHURXV ORQJ JXQV DQG KDQGJXQV

GLVSOD\HG WKURXJKRXW LQFOXGLQJ PXOWLSOH LPDJHV RI 6(%5(// &2/(

KROGLQJ D EODFN KDQGJXQ ZLWK D FOHDU H[WHQGHG PDJD]LQH ORDGHG ZLWK OLYH

URXQGV 7KH <RX7XEH ZHEVLWH GLVSOD\V $XJXVW   DV WKH GDWH WKH YLGHR

ZDV XSORDGHG WR WKH ZHEVLWH IRU YLHZLQJ

              2Q $XJXVW   PHPEHUV RI WKH 'HWURLW 3ROLFH

'HSDUWPHQW¶V WK 3UHFLQFW 6SHFLDO 2SHUDWLRQV DQG &HDVHILUH 8QLW H[HFXWHG D

VHDUFK ZDUUDQW DW  +DPEXUJ 6WUHHW 6(%5(// &2/( ZDV ORFDWHG

LQVLGH RI D EDFN EHGURRP $OVR GLVFRYHUHG LQ WKH EDFN EHGURRP ZDV DQ

XQNQRZQ DPRXQW RI PDULMXDQD  LQ 86 FXUUHQF\ D EODFN DQG JUHHQ

PRGHO  *ORFN KDQGJXQ ZLWK D FOHDU H[WHQGHG PDJD]LQH ORDGHG ZLWK OLYH

URXQGV D EODFN PRGHO  *ORFN KDQGJXQ ZLWK D FOHDU H[WHQGHG PDJD]LQH

ORDGHG ZLWK OLYH URXQGV D EODFN 3DOPHWWR 6WDWH $UPRU PRGHO 3$ ORQJ

JXQ ORDGHG ZLWK D FOHDU GUXP PDJD]LQH FRQWDLQLQJ VHYHUDO OLYH URXQGV DQG D

6PLWK        :HVVRQ PRGHO 0 3  ORQJ JXQ ORDGHG ZLWK D EODFN GUXP

PDJD]LQH FRQWDLQLQJ VHYHUDO OLYH URXQGV

              7KH EODFN *ORFN PRGHO  KDQGJXQ DQG WKH 6PLWK      :HVVRQ

PRGHO 0 3  ORQJ JXQ DUH OLVWHG DV VWROHQ SHU WKH /DZ (QIRUFHPHQW

,QIRUPDWLRQ 1HWZRUN /(,1  7KH EODFN *ORFN  KDQGJXQ ZDV VWROHQ RQ


                                       
Case 2:20-mj-30390-DUTY ECF No. 1 filed 09/17/20                    PageID.5   Page 5 of 6




$SULO   7KH 6PLWK                    :HVVRQ PRGHO 0 3  ORQJ JXQ ZDV VWROHQ RQ

-XQH  

                  2Q $XJXVW   PHPEHUV RI WKH 'HWURLW 3ROLFH 'HSDUWPHQW

WRRN D ZULWWHQ VWDWHPHQW IURP 6(%5(// &2/( ,Q WKH VWDWHPHQW &2/(

VWDWHV WKDW KH ZDV DUUHVWHG IRU D ILUHDUP RQ 0D\   &2/( IXUWKHU

VWDWHV WKDW KH LV RQ ERQG DQG NQRZV WKDW D FRQGLWLRQ RI KLV ERQG LV QRW WR

SRVVHVV D ILUHDUP 6(%5(// &2/( DOVR VWDWHG WKDW WKH PXVLF YLGHR ³%ORZ

WKH ([WUDV´ ZDV ILOPHG RQ $XJXVW  

                  2Q 6HSWHPEHU   , FRQWDFWHG WKH %XUHDX RI $OFRKRO

7REDFFR )LUHDUPV DQG ([SORVLYHV 1H[XV ([SHUW 6SHFLDO $JHQW 0LFKDHO

-DFREV UHJDUGLQJ WKH VWDWXV RI DOO IRXU ILUHDUPV 6SHFLDO $JHQW 0LFKDHO

-DFREV VWDWHG WKDW EDVHG RQ WKH GHVFULSWLRQV SURYLGHG ZLWKRXW SK\VLFDOO\

H[DPLQLQJ WKH ILUHDUPV WKH ILUHDUPV ZHUH PDQXIDFWXUHG RXWVLGH RI WKH VWDWH

RI 0LFKLJDQ DQG WKHUHIRUH KDG WUDYHOHG LQ DQG DIIHFWHG LQWHUVWDWH FRPPHUFH

                 %DVHG RQ WKH DERYH IDFWV , EHOLHYH WKHUH LV SUREDEOH FDXVH WKDW

6(%5(// &2/( GLG YLRODWH 7LWOH  8QLWHG 6WDWHV &RGH 6HFWLRQ  Q

 LOOHJDO UHFHLSW RI D ILUHDUP E\ D SHUVRQ XQGHU LQGLFWPHQW 



                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                 BBBBBBBBBBBBBBBBBBBBBBBBBBBB

      7DVN )RUFH 2IILFHU -HQQLIHU .DSXVKLQVNL
                                               )HGHUDO %XUHDX RI ,QYHVWLJDWLRQV

                                                    
Case 2:20-mj-30390-DUTY ECF No. 1 filed 09/17/20    PageID.6     Page 6 of 6




6ZRUQ WR EHIRUH PH DQG VXEVFULEHG LQ P\ SUHVHQFH
WKLV 16th
     BBB GD\ RI 6(37(0%(5 


BBBBBBBBBBBBBBBBBBBBBBBBB
+RQRUDEOH Anthony P. Patti
8 6 0DJLVWUDWH -XGJH




                                             Task Force Officer Jennifer Kapushinski




                                   
